Judgment, Supreme Court, New York County (Alfred M. Ascione, J.), entered on November 8, 1985, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of damages, and otherwise affirmed, without costs or disbursements, unless plaintiffs, Douglas Haviaris and Despina Haviaris, within 20 days after service upon their attorney of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to a reduction of the verdict in their favor to $1,100,000 and $100,000, respectively, and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Carro, Asch, Kassal and Ellerin, JJ.